Order entered January 17, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-20-00049-CV

                     SCOTT AND WHITE HEALTH PLAN, Appellant

                                              V.

                                MARVIN B. LOWE, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-05291-2018

                                          ORDER
        Before the Court is appellant’s January 13, 2020 unopposed motion for extension of time

to file his petition for permissive appeal. Appellant seeks an extension from January 21, 2020,

the deadline under the rules of appellate procedure, to February 4, 2020. See TEX. R. APP. P.

4.1(a), 28.3(c).

        We DENY the motion. See id. 28.3(d) (allowing extension where petition has been

filed); see also id. 10.5(b)(1)(C) (requiring extension motion reasonably explain need for

extension); Garcia v. Kastner Farms, Inc., 774 S.W.2d 668, 670 (Tex. 1989) (defining

reasonable explanation). The petition remains due January 21, 2020.

                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE